VICKERY, PJ.
The only defense that We have heard in this case was self-defense. It is urged that this woman, the complaining witness was'a large woman and this man was only an ordinary sized man, and it would seem from the argument of counsel that the complaining witness was the aggressor; but unfortunately for his contention the record does not bear him out in the case. She was crossing the street, peaceably minding her own business when this man, driving. the car with his wife, because of some ill feeling before, undertook apparently to run her down and then swerved the car over so as just to miss her. It naturally aroused her ire and she spoke her mind to the driver, whereupon, as already detailed, Klein opened the door, reached out and gallantly kicked this woman adversary, and then she grabbed him by the leg and he then sought reinforcement with the crank used to crank his automobile and hit her over the head with it. How self-defense comes into this, is difficult to understand.
We have gone over this record and we can see no error in the findings of the court and the judgement will, therefore, be affirmed.
Sullivan and Levine, JJ, concur.